Citation Nr: 0614894	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected Department of Veterans 
Affairs (VA) nonservice-connected death pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 21, 1941, to August 31, 1942.  He was a prisoner of 
war from April 10, 1942, to August 31, 1942.  He had a no 
casualty status from September 1, 1942, to August 14, 1945.  
He also served in the Regular Philippine Army from August 15, 
1945, to October 6, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in 


FINDINGS OF FACT

1.  The veteran served in the Philippine Commonwealth Army 
from November 21, 1941, to August 31, 1942.  He was a 
prisoner of war from April 10, 1942, to August 31, 1942.  He 
had a no casualty status from September 1, 1942, to August 
14, 1945.  He also served in the Regular Philippine Army from 
August 15, 1945, to October 6, 1945.  

2.  The veteran did not possess the requisite service to 
qualify for VA nonservice-connected death pension benefits 
for his surviving spouse.


CONCLUSION OF LAW

The service requirements of basic eligibility for VA death 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 
107(a), 1521, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, in a letter from the RO dated in 
October 2002.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
She was also notified of the necessary criteria and the 
reasons that her claim had been denied by means of the 
discussions in the February 2003 rating decision and the 
February 2004 statement of the case (SOC).  There is no 
indication of any relevant records that the RO failed to 
obtain.  Moreover, the appellant does not contend that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Analysis

The appellant seeks VA nonservice-connected death pension 
benefits.  Such benefits are payable to the surviving spouse 
of a veteran of a war who has the requisites wartime service 
or who was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  
38 U.S.C.A. §§ 152(j), 1541.  

To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty. In turn, "active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits.  38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

The veteran's service has been verified in this case.  He 
served in the Philippine Commonwealth Army from November 21, 
1941, to August 31, 1942.  He was a prisoner of war from 
April 10, 1942, to August 31, 1942.  He had a no casualty 
status from September 1, 1942, to August 14, 1945.  He also 
served in the Regular Philippine Army from August 15, 1945, 
to October 6, 1945.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the veteran's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a non-service- 
connected death pension in this case.

Here, the law is dispositive.  Basic eligibility for VA non-
service-connected death pension benefits is precluded based 
on the veteran's service.  Therefore, the Board must deny the 
appeal.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board notes that in a December 2003 rating decision, the 
RO, in part, awarded service connection for the cause of the 
veteran's death and for dependency and indemnity benefits 
under the provisions of 38 U.S.C.A. § 1318.  In that 
decision, the RO also awarded entitlement to Dependents' 
Educational Assistance benefits under 38 U.S.C.A. Chapter 35.  

As the veteran did not have the requisite type of service to 
establish, the claimant is not entitled to VA death pension 
benefits.  Accordingly, the Board finds that entitlement to 
VA non- service-connected death pension benefits must be 
denied.


ORDER

Entitlement to VA nonservice-connected death pension benefits 
is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


